DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 03/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “26” (Figure 1C).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “a mount plate 13” and “two upper plates 15” (Paragraph [0042], Line 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “512” has been used to designate both “the motor housing” and “the motor shaft” (Paragraph [0115]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “552” has been used to designate “a shaft coupler”, “the motor shaft”, and “the motor coupler” (Paragraphs [0115]-[0116]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “596” has been used to designate both “a retainer aperture” and “the hook” (Paragraphs [0121]-[0122]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 18-19 are objected to because of the following informalities:  “the spacer” in Line 1 of Claims 18 & 19 should read “the first spacer”; “the bearing” in Claim 19, Line 2 should read “the first bearing”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 discloses the limitation “the first bearing is compressively retained between the rotor assembly and the first bearing”.  It is unclear how the first bearing is compressively retained between the rotor and the first bearing itself.
For the purposes of compact prosecution, the first bearing is being treated as being compressively retained between the rotor assembly and the first spacer.
Claim 15 is rejected due to its dependence upon rejected Claim 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan (US Publication No: 2006/0039809).
Regarding Claim 1: Fan discloses a ceiling fan assembly (Figures 1-3).  The assembly comprises a stator assembly having a non-rotating motor shaft (10) and stator (20) slidably and non-rotationally coupled to the non-rotating motor shaft (Figure 3); a 
[AltContent: arrow][AltContent: textbox (Aperture)][AltContent: arrow][AltContent: textbox (Shoulder)][AltContent: arrow][AltContent: textbox (Second Bearing)][AltContent: arrow][AltContent: textbox (Second Spacer)][AltContent: arrow][AltContent: textbox (First Spacer)]
    PNG
    media_image1.png
    630
    450
    media_image1.png
    Greyscale

Regarding Claim 2: Fan discloses the ceiling fan assembly of Claim 1, further comprising a second bearing and second spacer located on an opposite side of the stator than the first bearing and first spacer, with the second bearing slidably mounted to the non-rotating motor shaft, the second spacer located between the second bearing and the stator (Figure 3, see above).
Regarding Claim 3: Fan discloses the ceiling fan assembly of Claim 2, wherein the second bearing rotatably couples the rotor assembly to the stator assembly (Figure 3).
Regarding Claim 5: Fan discloses the ceiling fan assembly of Claim 2, wherein the first and second spacers are compressively retained between the first and second bearings (Figure 3 – the first and second spacers are between the first and second bearings and are compressively retained by the bearings and element 53).
Regarding Claim 6: Fan discloses the ceiling fan assembly of Claim 5, wherein the rotor assembly abuts at least one of the first and second bearings (Figure 3).
Regarding Claim 7: Fan discloses the ceiling fan assembly of Claim 6, wherein the rotor assembly abuts both the first and second bearings (Figure 3).
Regarding Claim 8: Fan discloses the ceiling fan assembly of Claim 7, wherein the rotor assembly comprises a housing (50) abutting both the first and second bearings (Figures 2-3).
Regarding Claim 9: Fan discloses the ceiling fan assembly of Claim 8, wherein the housing is coupled to the rotor such that the housing rotates with the rotor (Figure 3).
Regarding Claim 13: Fan discloses the ceiling fan assembly of 1, wherein the rotor assembly abuts the first bearing (Figure 3).
Regarding Claim 14: Fan discloses the ceiling fan assembly of Claim 13, wherein the first bearing is compressively retained between the rotor assembly and the first spacer (Figure 3).
Regarding Claim 15: Fan discloses the ceiling fan assembly of Claim 14, wherein the rotor assembly comprises a housing (50) that compressively retains the first bearing (Figures 2-3).
Regarding Claim 16: Fan discloses the ceiling fan assembly of Claim 1, wherein the non-rotating motor shaft has a shoulder (Figure 3, see above), and at least one of the first bearing and the first spacer abuts the shoulder (Figure 3).
Regarding Claim 17: Fan discloses the ceiling fan assembly of Claim 16, wherein the first bearing abuts the shoulder (Figure 3).
Regarding Claim 18: Fan discloses the ceiling fan assembly of claim 17, wherein the first spacer circumscribes the shoulder (Figure 3).
Regarding Claim 19: Fan discloses the ceiling fan assembly of Claim 18, wherein the first spacer is compressively retained between the first bearing and the stator (Figure 3 – the first spacer is between the first bearings and the stator and is compressively retained by the first bearing and element 53).
Regarding Claim 20: Fan discloses the ceiling fan assembly of Claim 16, wherein the motor shaft further comprises an aperture configure to allow electrical conduit to pass through to provide power to the stator (Figure 3, see above).
Claim(s) 1-2, 4, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du (US Publication No: 2017/0159664).
Regarding Claim 1: Du discloses a ceiling fan assembly (Figure 1).  The assembly comprises a stator assembly having a non-rotating motor shaft (802) and stator (801) slidably and non-rotationally coupled to the non-rotating motor shaft; a rotor assembly (803, 810, see below); a first bearing (see below) slidably mounted to the non-rotating motor shaft and rotatably coupling the rotor assembly to the stator assembly (Figure 1); and a first spacer (see below) located between the first bearing and the stator 
[AltContent: arrow][AltContent: textbox (Second Spacer)][AltContent: textbox (First Spacer)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First Bearing)][AltContent: arrow][AltContent: textbox (Second Bearing)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Rotor Assembly)]
    PNG
    media_image2.png
    651
    384
    media_image2.png
    Greyscale

Regarding Claim 2: Du discloses the ceiling fan assembly of Claim 1, further comprising a second bearing and second spacer located on an opposite side of the stator than the first bearing and first spacer, with the second bearing slidably mounted to the non-rotating motor shaft, the second spacer located between the second bearing and the stator (Figure 1, see above).
Regarding Claim 4: Du discloses the ceiling fan assembly of Claim 2, wherein the stator is compressively retained between the first and second spacers (Figure 1).
Regarding Claim 11: Du discloses the ceiling fan assembly of Claim 1, wherein the stator assembly is compressively retained by at least one of the first spacer and first bearing (Figure 1).
Regarding Claim 12: Du discloses the ceiling fan assembly of Claim 11, wherein the first spacer is compressively retained between the first bearing and the stator assembly (Figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Yin (US Publication No: 2015/0333592).
Regarding Claim 10: Fan discloses the ceiling fan assembly of Claim 8; however, Fan fails to disclose a spring member provided between the housing and each of the first and second bearings.
Yin teaches a ceiling fan assembly (Figures 6-7) comprising first and second bearings (22, 23) and a housing (411), wherein a spring member (24; Paragraph [0034], Lines 5-7; Paragraph [0038], Lines 5-6) provided between the housing and each of the first and second bearings (Figures 6-7).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the ceiling fan assembly of Fan with a spring member provided between the housing and each of the first and second bearings, as taught by Yin, for the purpose of providing a pressure buffer between the first and second bearings and the housing, thus damping vibration from the rotor in operation and preventing damage to the stator, and compensating a tolerance caused gap between the first and second bearings and the housing (Paragraph [0034], Lines 5-17; Paragraph [0038], Lines 5-16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL L SEHN/Primary Examiner, Art Unit 3745